                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

WALTER CHRUBY                                                       :

                            Plaintiff                               :         CIVIL ACTION NO. 17-1631

           v.                                                       :                    (MANNION, D.J.)
                                                                                        (SAPORITO, M.J.)
KIRK BEARJAR, et al.                                                :

                           Defendants                               :

                                                            ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

     (1) Plaintiff’s motion for a preliminary injunction (Doc. 30). Is DENIED.

     (2) This case is REMANDED to Magistrate Judge Joseph F. Saporito, Jr.

          for further proceedings.



                                                                    s/    Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge


DATE: December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-1631-02-Order.docx
